DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features pertaining to related to “detecting a selection of two or more areas of the second region by a selection device by determining that the selection comprises a selection of multiple individual areas in the second region within a first predetermined time period; rendering an instance of the selected resource to individual ones of the selected multiple individual areas in the second region, the second region including a target game element and the instances of the selected resource being presented in the second region in proximity to the target game element; and if a time period of the selection exceeds a second predetermined time period, render multiple instances of the selected resource at or near the individual ones of the selected multiple individual areas in the second region” of Claim 12; “detecting a time duration of the swipe; and rendering instances of the selected resource along the path only if the time duration of the swipe is greater than a third pre-determined time duration” of Claim 15; “wherein one portion of the path can have more instances of the selected resource deployed than another portion of the path” of Claim 16; “rendering an instance of the selected resource to the two or more areas in the second region only if a time duration of the detected selection of the two or more areas of the second region exceeds the first predetermined time period” of Claim 17; “detecting a time duration of the swipe; determining that the time duration exceeds the first predetermined time period; and determining a time interval for rendering the instances of the selected resource in the second region based on the time duration of the swipe, wherein a short time duration results in a different time interval for rendering each instance of the selected resource in the second region that a longer time duration” of Claim 18; “detect a selection of two or more areas of the second region by a selection device by determining that the selection comprises a selection of multiple individual areas in the second region within a first predetermined time period; render an instance of the selected resource to individual ones of the selected multiple individual areas in the second region, the second region including a target game element and the instances of the selected resource being presented in the second region in proximity to the target game element; and if a time period of the selection exceeds a second predetermined time period, render multiple instances of the selected resource at or near the individual ones of the selected multiple individual areas in the second region” of Claim 20; “detect a time duration of the swipe; and render instances of the selected resource along the path only if the time duration of the swipe is greater than a third pre-determined time duration” of Claim 23; “wherein execution of the computer readable instructions by the processor are further configured to cause the electronic game apparatus to render more instances of the selected resource on one portion of the path than another portion of the path” of Claim 24; “to render an instance of the selected resource to the two or more areas in the second region only if a time duration of the detected selection of the two or more areas of the second region exceeds the first predetermined time period” of Claim 25; and “detect a time duration of the swipe; determine that the time duration exceeds the first predetermined time period; and determine a time interval for rendering the instances of the selected resource in the second region based on the time duration of the swipe, wherein a short time duration results in a different time interval for rendering each instance of the selected resource in the second region that a longer time duration” of Claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-27 (filed 4/27/22) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The examiner notes the following disclosure closely related to the claimed limitations noted below:
Paragraph 19:
“Continuing further, in FIG. 3, there is shown the display screen of the device, when the user has selected one of the selectable options A, B and C, for deploying resources within the battlefield of the war-based game. Shown as an example, the user has selected the option B corresponding to a specific category or type of resources to be deployed in the battlefield, to operate on the target 208 thereafter. As aforementioned, the selected resources may be troops, armed soldiers possessing specific kinds of weapons, horse riding soldiers, and so forth. Further, though only one option has been shown being selected, the user can also select multiple options to deploy different kinds of resources in the battlefield. Eventually, after selecting the option B, the user uses two of his/her fingers to control the interface and deploy the troops at two desired points 302 and 304, as shown. Specifically, the user performs a touching operation at the points 302 and 304 preferably simultaneously to enable deployment of the troops at the same time. Alternatively touching operations can be performed in temporal sequence, namely one-by-one. Alternatively, a swiping operation may also be performed by initiating from either of the selected points 302 and 304, through a specific desired path, to deploy the resources all through the desired path. In an embodiment, the resources are deployed at the selected points, at a specific pre-determined time after the touching operation is performed. For example, in one embodiment, the resources may be deployed at a specific point only if the user keeps his finger in touch with the point for a pre-determined time, which may be about 0.5 to 1 seconds. This feature is adjustable, and the minimum time for which the user needs to keep his fingers in contact with the screen, for deploying the resources, can be customized based on the user's desire, before playing the game. Further, this avoids the cases where the resources may be deployed unintentionally or undesirably.”
Such disclosure suggests that when a user touches a area for selection with one or two fingers and holds the touch for a minimum amount of time then the resources are deployed (rendered) on the screen.
Paragraph 20:
“A specific deployed resource is released for action, for example, to attack the target 208, based on detection of certain conditions. This may include, for example, the user still keeping his/her finger at a desired point, for about 1 to 2 seconds after the resource has been already deployed at that point. In another case, an execution option may be separately rendered on the display screen, and the user needs to provide an execution command through the option, after the resources are deployed. Further, the multi-touch operations performed through the different fingers act independently, and the display screen is configured to sense and interpret the swiping or touching operations performed through these fingers independently. Specifically, as an example, when one finger is touched or swiped through specific points on the screen, one set of resources may be deployed over one set of locations corresponding to those points, and subsequently, when another finger is touched or swiped through a different set of points, a second set of resources may be subsequently deployed over those points too. The two sets of resources may be same or different, depending on the game settings, which are user adjustable, and can be customized before playing the game. Further, as aforementioned, the display screen is also capable of sensing touching or swiping operations performed at different points simultaneously, and deploy the resources at different points together. In an embodiment, the number of resources deployed at different points, may be one each corresponding to detecting of a touching operation performed at that point. Alternatively, a constant number of resources per unit time may be deployed at a specific point, or over a set of points, as long as a touching or a swiping operation is performed over those points. In another embodiment, as aforementioned, the number of resources deployed is a function of the pressure applied by the user while performing the touching or swiping operation. Specifically, a higher pressure applied at a specific point optionally results in deploying more number of resources at that point, and vice versa.”
Paragraph 28:
“At a step 628, the method includes checking whether or not other resources are desired to be deployed, before executing actions through the resources. If yes, the method includes returning to the step 616, selecting the selectable options corresponding to the resource, and performing the touching or swiping operations through the desired points again. Else, going further, at a step 632, the method includes releasing the deployed resources for action, within the gaming environment. For example, in a war-based game, the deployed troops/armed soldiers are released for operating on a specific target, to attack it from different points where they are deployed. In an embodiment, the releasing of the deployed resources is automated, and occurs when the user keeps his/her fingers on a specific resource for a pre-determined time after deploying it. For example, this time may be about 1 to 2 seconds of touching operation after the resource is already deployed. The display screen is configured to sense this pre-determined time, and the software product executes action pertaining to the deployed resource, when this occurs. In another embodiment, releasing the different resources may require a manual user input. Specifically, for example, a triggering option (like a “go” or “fire” option) may be rendered after deploying the resources, and the resources may not be released until the user manually initiates the option. At a step 636, after the actions have been performed by the deployed resources, the graphical user interface is updated and a reformed interface representing the latest status of the gaming environment, renders on the display screen.”
Such disclosure suggests that continuous touch for another minimum amount of time results in a action being executed by the already deployed (rendered) resources.  Additionally, such disclosure suggests that that a constant number of resources per unit time can be deployed (rendered) corresponding to the length of touch or swipe.
However, none of the specification/disclosure provides adequate support for the claims as follows:
In regards to Claim 12 the specification fails to provide adequate support for “detecting a selection of two or more areas of the second region by a selection device by determining that the selection comprises a selection of multiple individual areas in the second region within a first predetermined time period; rendering an instance of the selected resource to individual ones of the selected multiple individual areas in the second region, the second region including a target game element and the instances of the selected resource being presented in the second region in proximity to the target game element; and if a time period of the selection exceeds a second predetermined time period, render multiple instances of the selected resource at or near the individual ones of the selected multiple individual areas in the second region”.
In regards to Claim 15 the specification fails to provide adequate support for “detecting a time duration of the swipe; and rendering instances of the selected resource along the path only if the time duration of the swipe is greater than a third pre-determined time duration”.
In regards to Claim 16 the specification fails to provide adequate support for “wherein one portion of the path can have more instances of the selected resource deployed than another portion of the path”.
In regards to Claim 17 the specification fails to provide support for “rendering an instance of the selected resource to the two or more areas in the second region only if a time duration of the detected selection of the two or more areas of the second region exceeds the first predetermined time period”.
In regards to Claim 18 the specification fails to provide support for “detecting a time duration of the swipe; determining that the time duration exceeds the first predetermined time period; and determining a time interval for rendering the instances of the selected resource in the second region based on the time duration of the swipe, wherein a short time duration results in a different time interval for rendering each instance of the selected resource in the second region that a longer time duration”.
In regards to Claim 20 the specification fails to provide adequate support for “detect a selection of two or more areas of the second region by a selection device by determining that the selection comprises a selection of multiple individual areas in the second region within a first predetermined time period; render an instance of the selected resource to individual ones of the selected multiple individual areas in the second region, the second region including a target game element and the instances of the selected resource being presented in the second region in proximity to the target game element; and if a time period of the selection exceeds a second predetermined time period, render multiple instances of the selected resource at or near the individual ones of the selected multiple individual areas in the second region”.
In regards to Claim 23 the specification fails to provide adequate support for “detect a time duration of the swipe; and render instances of the selected resource along the path only if the time duration of the swipe is greater than a third pre-determined time duration”.
In regards to Claim 24 the specification fails to provide adequate support for “wherein execution of the computer readable instructions by the processor are further configured to cause the electronic game apparatus to render more instances of the selected resource on one portion of the path than another portion of the path”.
In regards to Claim 25 the specification fails to provide support for “to render an instance of the selected resource to the two or more areas in the second region only if a time duration of the detected selection of the two or more areas of the second region exceeds the first predetermined time period”.
In regards to Claim 26 the specification fails to provide support for “detect a time duration of the swipe; determine that the time duration exceeds the first predetermined time period; and determine a time interval for rendering the instances of the selected resource in the second region based on the time duration of the swipe, wherein a short time duration results in a different time interval for rendering each instance of the selected resource in the second region that a longer time duration”.
Claims 13-19 and 21-27 inherit the deficiencies, as noted above, due to dependency and are herein rejected.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “determining that the selection” in line 6; however, it is unclear in regards to whether “the selection” refers to “a selection of a resource” in line 3 or “a selection of two or more areas” in line 5.  Additionally, the Claim suggests “the selection exceeds” in line 12; however, it is unclear in regards to whether “the selection” refers to “a selection of a resource” in line 3 or “a selection of two or more areas” in line 5.
Claim 15 recites the limitation “the swipe” in line 2; however, such a limitation lacks antecedent basis within the claim and the claim from which it depends.  It appears that Claim 15 should of or was intended to be dependent upon Claim 14.
Claim 17 recites the limitation “rendering an instance of the selected resource to the two or more areas in the second region only if a time duration of the detected selection of the two or more areas of the second region exceeds the first predetermined time period”; however, it is unclear regards to how rendering can occur only if the time duration of the detected selection of the two or more areas of the second region exceeds the first predetermined time period if according to the Claim 12, from which Claim 17 depends, the detection of the two or more areas of the second region occurs based on determining that the selection occurs within the first predetermined time period e.g. if selection exceeds the first predetermined time period then the detection or determination of selection never occurs because it is not within the first predetermined time period.
Claim 18 recites the limitation “the swipe” in line 3; however, such a limitation lacks antecedent basis within the claim and the claim from which it depends.  It appears that Claim 18 should of or was intended to be dependent upon Claim 14.
Claim 20 recites the limitation “determining that the selection” in line 13; however, it is unclear in regards to whether “the selection” refers to “a selection of a resource” in line 10 or “a selection of two or more areas” in line 12.  Additionally, the Claim suggests “the selection exceeds” in line 19; however, it is unclear in regards to whether “the selection” refers to “a selection of a resource” in line 10 or “a selection of two or more areas” in line 12.
Claim 23 recites the limitation “the swipe” in line 2; however, such a limitation lacks antecedent basis within the claim and the claim from which it depends.  It appears that Claim 23 should of or was intended to be dependent upon Claim 22.
Claim 24 recites the limitation “the path” in line 3; however, such a limitation lacks antecedent basis within the claim and the claim from which it depends.  It appears that Claim 24 should of or was intended to be dependent upon Claim 23.
Claim 25 recites the limitation “wherein execution of the computer readable instructions by the processor are further configured to cause the electronic game apparatus to render an instance of the selected resource to the two or more areas in the second region only if a time duration of the detected selection of the two or more areas of the second region exceeds the first predetermined time period”; however, it is unclear regards to how rendering can occur only if the time duration of the detected selection of the two or more areas of the second region exceeds the first predetermined time period if according to the Claim 20, from which Claim 25 depends, the detection of the two or more areas of the second region occurs based on determining that the selection occurs within the first predetermined time period e.g. if selection exceeds the first predetermined time period then the detection or determination of selection never occurs because it is not within the first predetermined time period.
Claim 26 recites the limitation “the swipe” in line 5; however, such a limitation lacks antecedent basis within the claim and the claim from which it depends.  It appears that Claim 26 should of or was intended to be dependent upon Claim 22.
Claims 13-19 and 21-27 inherit the deficiencies, as noted above, due to dependency and are herein rejected.
Appropriate correction is required.

Best Applicable Prior Art
In regards to Claims 12 and 20, Ohnishi (US 2010/0080491) discloses an electronic game apparatus and method thereof, comprising: a touch sensitive display; a graphical user interface embodied on the display; a plurality of graphical regions on the graphical user interface, a first graphical region including at least one user selectable option associated therewith, each selectable option being associated with a resource for performing an operation in one or more of the graphical regions; and a processor comprising computer readable instructions that when executed on a computing device are configured to cause the electronic game apparatus to (executes the method): detect, in a first region of the touchscreen, a selection of a resource to be deployed to a second region of the touch screen, the resource comprising a game piece; detect a selection of two or more areas of the second region by a selection device by determining that the selection comprises a selection of multiple individual areas in the second region; and render an instance of the selected resource to individual ones of the selected multiple individual areas in the second region, the second region including a target game element and the instances of the selected resource being presented in the second region in proximity to the target game element.
Ohnishi (US 2010/0080491) lacks explicitly suggesting detect a selection of two or more areas of the second region by a selection device by determining that the selection comprises a selection of multiple individual areas in the second region within a first predetermined time period and if a time period of the selection exceeds a second predetermined time period, render multiple instances of the selected resource at or near the individual ones of the selected multiple individual areas in the second region.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715